


SAFEWAY INC.
2007 EQUITY AND INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE
Safeway Inc., a Delaware corporation, (the “Company”), pursuant to its 2007
Equity and Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an option to purchase
the number of shares of Common Stock set forth below (the “Option”). This Option
is subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Stock Option Agreement.


Participant:
[__________________________]
Grant Date:
[__________________________]
Exercise Price per Share:
$[_____]
Total Exercise Price:
$[_____________]
Total Number of Shares
Subject to the Option:
[_____________] shares
Expiration Date:
[__________________________]
Vesting Schedule:
[To be specified in individual agreements]

Type of Option:     ¨ Incentive Stock Option ¨ Non-Qualified Stock Option


By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement and
this Grant Notice. Participant has reviewed the Stock Option Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement.


SAFEWAY INC.:
 
PARTICIPANT:
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
Address:
 
 
Address:
 
 
 
 
 
 






--------------------------------------------------------------------------------




EXHIBIT A


TO STOCK OPTION GRANT NOTICE


STOCK OPTION AGREEMENT


Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Safeway Inc., a Delaware
corporation (the “Company”), has granted to Participant an option to purchase
the number of shares of the Company’s common stock, par value $0.01 per share
(“Stock”), specified in the Grant Notice, upon the terms and conditions set
forth in the Safeway Inc. 2007 Equity and Incentive Award Plan (the “Plan”), the
Grant Notice and this Agreement.




ARTICLE I


GENERAL


1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Grant Notice or, if not defined therein, the
Plan.


“Cause” shall have the meaning ascribed to such term in any written employment
agreement between or among the Company and/or any of its subsidiaries and
Participant and, if no such written employment agreement shall be in force or
effect, shall mean (a) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes the Company public disgrace
or disrepute, or adversely affects the Company’s operations, financial
performance, or relationship with its customers; (b) misappropriation of funds
or other property of the Company or its affiliates; (c) refusal to perform the
lawful and reasonable directives of Participant’s supervisor, the Company’s
Chief Executive Officer or the Board; (d) failure by Participant to perform the
duties of his or her employment with the Company or any of its subsidiaries
which continues for a period of fourteen (14) days (other than by reason of
illness or injury); or (e) material breach of any agreement with or duty owed to
the Company or any of its affiliates. However, none of the foregoing events or
conditions will constitute Cause unless the Company provides Participant with
written notice of the event or condition and thirty (30) days to cure such event
or condition (if curable) and the event or condition is not cured within such
30-day period.


“Demotion” shall mean the demotion of Participant to a position within the
Company or a Subsidiary which is not then eligible for grants of stock options
or to a position that is eligible for stock option grants at a lower level than
the level for which Participant was eligible on the Grant Date. Notwithstanding
the foregoing, the Chief Executive Officer of the Company may make adjustments,
in his discretion, to the foregoing definition in the event of the transfer,
illness or disability of Participant, the occurrence of a force majeure event
(including without limitation acts of God, strikes or labor disturbances)
affecting Participant’s position or other similar circumstances.


“Good Reason” shall have the meaning ascribed to such term in any written
employment agreement between or among the Company and/or any of its subsidiaries
and Participant and, if no such written employment agreement shall be in force
or effect, shall mean the occurrence of any of the following, without
Participant’s prior consent: (a) a material, adverse change in Participant’s
responsibilities, authority or duties (including as a result of the assignment
of duties materially inconsistent with Participant’s position); (b) a




--------------------------------------------------------------------------------




material reduction in Participant’s base salary; (c) a material transfer of
Participant’s principal place of employment to a location more than fifty (50)
miles away from Participant’s principal place of employment immediately prior to
the Change in Control; or (d) the Company’s material breach of this Agreement.
However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Participant provides the Company with written objection to the event
or condition within ninety (90) days following the occurrence thereof; (y) the
Company does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection; and (z) Participant resigns his
or her employment within thirty (30) days following the expiration of that cure
period.


“Retirement” shall mean a Participant’s Termination of Employment or Termination
of Directorship, as applicable, other than as a result of any circumstance
specifically contemplated by Section 3.4(a), (b)(ii) or (c) or termination by
the Company for Cause, at a time when the Participant has (i) attained at least
58 years of age, and (ii) completed at least seven consecutive years of service
with the Company.


1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.




ARTICLE II


GRANT OF OPTION


2.1    Grant of Option. In consideration of Participant’s agreement to remain in
the service or employ of the Company or a Subsidiary and for other good and
valuable consideration, effective as of the “Grant Date” set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant an
option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan, the Grant Notice and this Agreement. Unless designated as an Incentive
Stock Option in the Grant Notice, the Option shall be a Non-Qualified Stock
Option.


2.2    Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the exercise price per share of Stock subject to
the Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the Grant Date. Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and Participant owns (within the meaning
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary Corporation or “parent
corporation” of the Company (as defined in Section 424(e) of the Code), the
exercise price per share of Stock subject to the Option shall not be less than
110% of the Fair Market Value of a share of Stock on the Grant Date (or the date
the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code).


2.3    Consideration to the Company; No Employment Rights. In consideration of
the grant of the Option by the Company, Participant agrees to render faithful
and efficient services to the Company or any Subsidiary. Nothing in the Plan or
this Agreement shall confer upon Participant any right to continue in the employ
or service of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Participant.

A-2

--------------------------------------------------------------------------------




ARTICLE III

PERIOD OF EXERCISABILITY


3.1    Commencement of Exercisability.


(a)    Subject to Sections 3.2, 3.3 and 3.4 the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.


(b)    No portion of the Option which has not become vested and exercisable at
the date of Participant’s Termination of Employment, Termination of Directorship
or Termination of Consultancy, as applicable, shall thereafter become vested and
exercisable, except as set forth in Section 3.4 below or as may be otherwise
provided by the Administrator or as set forth in a written agreement between the
Company and Participant.


(c)    No portion of the Option which has not become vested and exercisable at
the date of Participant’s Demotion shall thereafter become vested and
exercisable. Notwithstanding the foregoing, in the event of Participant’s
Demotion to a position that is eligible for stock option grants at a lower level
than the level for which Participant was eligible on the Grant Date (the “New
Position”), the immediately preceding sentence shall apply only to that part (if
any) of the portion of the Option which has not become vested and exercisable
which exceeds the minimum number of stock options to which the New Position is
eligible (the Option minus such portion, the “Remaining Portion”).


3.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.


3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:


(a)
The expiration of ten years following the Grant Date;



(b)    If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary Corporation or any “parent corporation”
of the Company (as defined in Section 424(e) of the Code), the expiration of
five years from the Grant Date;


(c)    The expiration of three months following the date of Participant’s
Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, unless such termination occurs by reason of
Participant’s Retirement, Participant’s death, Participant’s “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code) or
Participant’s engagement in willful misconduct that injures the Company or any
of its Subsidiaries;


(d)    The expiration of 12 months following the date of Participant’s
Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, by reason of Participant’s death;



A-3

--------------------------------------------------------------------------------




(e)    With respect to Options that are vested and exercisable as of the date of
Participant’s Retirement or Participant’s “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code), the expiration of 12
months following the date of such termination, and with respect to each
installment that vests and becomes exercisable following such date of
termination in accordance with Section 3.4(c) and (d), the expiration of 12
months following each such vesting date with respect to each such installment;
or


(f)    The date of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy by the Company or any Parent or
Subsidiary by reason of Participant’s engagement in willful misconduct that
injures the Company or any of its Subsidiaries; or


Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Participant’s “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code), will be taxed as a Non-Qualified Stock Option.


3.4    Acceleration/Continuation of Exercisability. After giving effect to
Section 3.1(c) and notwithstanding any contrary provision of this Agreement:


(a)     In the event of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, by reason of
Participant’s death, the Option shall become fully vested and exercisable with
respect to all shares of Stock covered thereby upon the date of such
termination.


(b)    Pursuant to Section 11.3 of the Plan, if a Change in Control occurs and
Participant has remained in the service of the Company continuously until at
least immediately prior to the Change in Control, the Option shall vest and
become exercisable as follows:


(i)    If the Administrator reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Option will not be honored or
assumed, or new rights that substantially preserve the terms of the Option
substituted therefor, by Participant’s employer (or the parent of such employer)
immediately following the Change in Control, the Option shall become fully
vested and exercisable with respect to all shares of Stock covered thereby
immediately prior to the Change in Control.


(ii)    If the Administrator determines that the Options have been assumed and,
prior to vesting of the Option, Participant experiences a Termination of
Services, other than for Cause, or Participant experiences a Termination of
Services with Good Reason, within the one year period immediately following the
Change in Control, the Option shall become fully vested and exercisable with
respect to all shares of Stock covered thereby immediately upon such Termination
of Services.


(c)     In the event of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, by reason of the
Participant’s “permanent and total disability” (within the meaning of Section
22(e)(3) of the Code), the Option shall continue to become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice following the date of such termination; provided, that in the event of
Participant’s subsequent death or the circumstances specifically contemplated by
Sections 3.4(b)(i) and 3.4(b)(ii), the Option shall become fully vested and
exercisable with respect to all shares of Stock covered thereby immediately
prior to or upon such event.


(d)    In the event of Participant’s Termination of Employment or Termination of
Directorship, as applicable, by reason of the Participant’s Retirement at least
12 months following the Grant

A-4

--------------------------------------------------------------------------------




Date, the Option shall continue to become vested and exercisable in such amounts
and at such times as are set forth in the Grant Notice following the date of
such termination; provided, that in the event of Participant’s subsequent death
or the circumstances specifically contemplated by Sections 3.4(b)(i) and
3.4(b)(ii), the Option shall become fully vested and exercisable with respect to
all shares of Stock covered thereby immediately prior to or upon such date.


(e)    For the avoidance of doubt, in the event Participant experiences a
Demotion, references to the “Option” in this Section 3.4 shall refer to the
Remaining Option, if any.


3.5    Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.




ARTICLE IV


EXERCISE OF OPTION


4.1    Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. After the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.


4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than 100 shares (or, if less, the maximum number of shares for which
the Option is vested and exercisable at such time) and shall be for whole shares
only.


4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company or the
Secretary’s office of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3:


(a)    An Exercise Notice in writing signed by Participant or any other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator. Such notice shall be
substantially in the form attached as Exhibit B to the Grant Notice (or such
other form as is prescribed by the Administrator);


(b)    The receipt by the Company of full payment for the shares with respect to
which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

A-5

--------------------------------------------------------------------------------




(c)    Such representations and documents as the Administrator, in its
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer orders to transfer agents and registrars;
and


(d)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.


4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:


(a)    cash;


(b)    check;


(c)    to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company upon settlement of such sale;


(d)    with the consent of the Administrator, through the delivery of shares of
Stock which have been owned by Participant for at least six months, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof; or


(e)    any combination of the foregoing.


4.5    Conditions to Issuance of Shares. The shares of Stock deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. Such shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:


(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;


(b)    The completion of any registration or other qualification of such shares
under any federal, state or foreign law or under rulings or regulations
promulgated by the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its discretion, deem
necessary or advisable;


(c)    The obtaining of any approval or other clearance from any federal, state
or foreign governmental agency which the Administrator shall, in its discretion,
determine to be necessary or advisable;



A-6

--------------------------------------------------------------------------------




(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;


(e)    Unless a Registration Statement under the Securities Act is in effect
with respect to the shares of Stock to be issued, the receipt of a written
representation of Participant that the shares of Stock are being acquired by
Participant for investment and with no present intention of selling or
transferring them and that Participant will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws; and


(f)    The lapse of such reasonable period of time following the exercise of the
Option and the satisfaction of all other conditions to issuance as the
Administrator may from time to time establish for reasons of administrative
convenience.


4.6    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 11.3 of the Plan.




ARTICLE V


OTHER PROVISIONS


5.1    Administration. The Administrator shall have the power to (a) interpret
the Plan and this Agreement, (b) adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules and (c) amend this Agreement, subject
to Section 5.9. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be binding, conclusive and final
upon Participant, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Administrator under the Plan
except with respect to matters which under Rule 16b‑3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the discretion of the Administrator.


5.2    Option Not Transferable.


(a)    Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of Participant
or Participant’s successors in interest or shall be subject to sale or other
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such sale or other disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted sale or other disposition thereof shall be null and void and
of no effect, except to the extent that such sale or other disposition is
permitted by the preceding sentence.



A-7

--------------------------------------------------------------------------------




(b)    Notwithstanding any other provision in this Agreement, with the consent
of the Administrator and to the extent the Option is not intended to qualify as
an Incentive Stock Option, the Option may be transferred to one or more
Permitted Transferees, subject to the terms and conditions set forth in Section
11.1(b) of the Plan.


(c)    Unless transferred to a Permitted Transferee in accordance with Section
5.2(b), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.


5.3    Restrictive Legends and Stop-Transfer Orders.


(a)    The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
any applicable federal, state or foreign securities laws.


(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(c)    The Company shall not be required: (i) to transfer on its books any
shares of Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.


5.4    Shares to Be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.


5.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address for the Company appearing on the Grant Notice, and any
notice to be given to Participant shall be addressed to Participant at the
address appearing for the Participant on the Grant Notice or at the last known
address for Participant contained in the Company’s records. By a notice given
pursuant to this Section 5.5, either party may thereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to Participant shall, if Participant is then deceased, be given to the
person entitled to exercise Participant’s Option pursuant to Section 4.1 by
written notice under this Section 5.5. Any notice shall be deemed duly given
when sent via email or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.


5.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



A-8

--------------------------------------------------------------------------------




5.7    Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


5.8    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all applicable federal, state
and foreign securities laws (including the Securities Act and the Exchange Act)
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.


5.9    Amendments. This Agreement may not be modified, amended or terminated,
except by an instrument in writing, signed by a duly authorized representative
of the Company and, to the extent any such modification, amendment or
termination may adversely affect the rights of Participant or such other person
as may be permitted to exercise the Option pursuant to Section 4.1, by
Participant or such other person, except as otherwise provided under the terms
of the Plan.


5.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2, this Agreement shall
be binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.


5.11    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date or (b) within one year after the transfer of such shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.


5.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


5.13    Entire Agreement. The Plan, the Grant Notice (including all Exhibits
thereto) and this Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

A-9

--------------------------------------------------------------------------------




EXHIBIT B


TO STOCK OPTION GRANT NOTICE


FORM OF EXERCISE NOTICE


(See Stock Administration for Form)





--------------------------------------------------------------------------------




EXHIBIT C


TO STOCK OPTION GRANT NOTICE


SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN




--------------------------------------------------------------------------------




EXHIBIT D


TO STOCK OPTION GRANT NOTICE


SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS


